Citation Nr: 1746424	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  12-32 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for bilateral toenail onychomycosis.

2.  Entitlement to an initial, compensable rating for allergic rhinitis and septal deviation due to trauma, prior to August 31, 2012.

3.  Entitlement to a rating in excess of 10 percent for deviated nasal septum, traumatic, from August 31, 2012.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States





ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to September 2010.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2015, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.

As the Veteran was afforded VA examinations in 2015 with findings responsive to the appropriate diagnostic criteria, they are compliant with the Board's remand instructions in this regard. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2015, the AOJ awarded a 10 percent rating for bilateral toenail onychomycosis, effective the day following the Veteran's discharge from service.  The AOJ also recharacterized the Veteran's allergic rhinitis and septal deviation due to trauma as deviated nasal septum, traumatic, and awarded a 10 percent rating for the disability, effective August 31, 2012.  Accordingly, this issues have been recharacterized, as noted on the title page.


FINDINGS OF FACT

1. The Veteran's bilateral toenail onychomycosis requires no more than intermittent use of systemic treatment.

2.  Throughout the appeal period, the Veteran's allergic rhinitis and septal deviation has been manifested by 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent rating for bilateral toenail onychomycosis are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7813-7806 (2017).

2.  The criteria for an initial 10 percent rating for allergic rhinitis and septal deviation, prior to August 31, 2012, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.97 Diagnostic Code 6502-6522 (2017).

3.  The criteria for a rating in excess of 10 percent rating for deviated nasal septum, traumatic, from August 31, 2012, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.97 Diagnostic Code 6502-6522 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to higher ratings for his service-connected bilateral toenail onychomycosis and allergic rhinitis/septal deviation.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

 The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). To the extent that the service-connected allergic rhinitis/septal deviation disability has been assigned staged ratings, the Board has considered the propriety of the rating at each stage.

I. Onychomycosis

The Veteran's onychomycosis is rated as noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic Code 7813.  Diagnostic Code 7813 pertains to dermatophytosis, which is in turn rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, scars, under Diagnostic Code 7801-7805, or dermatitis, under Diagnostic Code 7806, depending upon the predominant disability.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars in an area or areas exceeding 6 square inches (39 sq.cm.) are rated 10 percent disabling. Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion. Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful warrant a 10 percent rating, while a 20 percent rating is warranted for three or four of such scars.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805.

Under Diagnostic Code 7806 for dermatitis or eczema, a 10 percent rating is warranted for a skin disorder that affects at least 5 percent, but less than 20 percent of the entire body, or of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted for a skin disorder that affects 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for a skin disorder that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or that requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board denying an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The VA disagreed with the Court's decision and appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit). On July 14, 2017, the Federal Circuit issued an opinion that reversed the decision by the Court, noting that Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code." Johnson v. Shulkin, No. 16-2144 (Fed. Cir. 2017).  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  Id.  As such, the Board is bound by the Federal Circuit's interpretation.

A September 2010 VA examination report reflects that the Veteran reported that, during service, he was treated for onychomycosis 4 times unsuccessfully.  He was treated with oral medication 3 times, and once with Penlac (topical).  The examiner noted that the Veteran had been taking an oral antifungal medication daily for the last 12 months.  While the type of treatment was systemic, it was neither a corticosteroid or immunosuppressive.  Examination showed discolored toenails bilaterally.  A diagnosis of onychomycosis was assigned.

Treatment records from the Mike O'Callaghan Federal Hospital dated in February 2011 and March 2011 include active medication lists, but do not reflect that the Veteran was taking any medication related to the skin at that time.

In his August 2011 substantive appeal, the Veteran reported that he lost toenails every couple of months.  There was significant bleeding each time the toenail came off, and it was painful.  When they regrew, it was in an unpredictable manner.  There were 4 toes that were scarred and unstable/painful.

On VA examination in August 2012, the Veteran reported that he had been treated with oral and topical medications in the past.  He denied any treatment for the past 12 months, including oral or topical medications.

The examiner diagnosed onychomycosis.

On VA examination in June 2015, the Veteran reported that he had tried various oral medications but none of them worked.  He indicated that his toenails were tender and easily fell off.  He had nail fungus and a strong odor.  He had tried different medications like Lamisil, but they did not work and the problem continued.

The examiner indicated that the Veteran had been treated with oral or topical medications in the past 12 months, but not a systemic corticosteroid or other immunosuppressive drug.  The medication identified was oral antifungal sporemax, which he used on a constant or near constant basis.  The bilateral toenails were discolored.  The affected areas included less than 5 percent of total body area, and no exposed areas.  

The examiner diagnosed onychomycosis.  The disability did not cause significant restriction on general activities.  The examiner noted in the conclusions that there was no scarring involved, and systemic therapy had been required intermittently during the last 12 months.

In this case, the evidence does not show that the Veteran's skin disorder affects an area of greater than 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas.  Accordingly, a right in excess of 10 percent is not warranted on this basis.

The evidence also does not support a finding of systemic therapy such as corticosteroids or other immunosuppressive drugs use for a total duration of 6 weeks or more, but not constantly, during a 12-month period.  The 2015 VA examiner indicated that the disability required intermittent systemic therapy, which is consistent with the 10 percent rating currently assigned.

The Board observes the findings that the Veteran was taking daily systemic treatment on examination in 2010, and an oral medication on a near-constant basis at the time of the 2015 VA examination, and it appears that there are periods where the Veteran is taking daily medication.  However, given that 2011 treatment records and the 2012 VA examination report reflects that the Veteran was not taking medication, and the 2015 examiner's finding on no more than intermittent systemic therapy, the Board finds that the criteria for a 60 percent rating requires constant or near-constant systemic therapy have not been more nearly approximated.

The Board has also considered whether the Veteran is entitled to a higher rating on the basis of scars.  However, there is no indication in the record of associated scarring.

Consistent with Diagnostic Code 7805, the Board has also considered whether a higher rating based on a disabling effect not considered under Diagnostic Codes 7800-7804 is warranted; however, given that the disability is not shown to be productive of other impairment warranting consideration under another diagnostic code, a higher rating on this basis is not applicable.

Accordingly, on this record, an initial rating in excess of 10 percent rating for the service-connected onychomycosis is not warranted.  

II.  Allergic Rhinitis and Deviated Septum

The Veteran contends that he is entitled to a higher rating for his service-connected allergic rhinitis/deviated septum disability, as it has caused nasal obstruction and difficulty breathing.  He reported that he had to breathe through his mouth.

Prior to August 31, 2012, the Veteran's allergic rhinitis and septal deviation due to trauma was rated as noncompensably disabling percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6502-6522.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after a hyphen. Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.

The hyphenated diagnostic code in this case indicates that the service-connected disability is considered to be deviated nasal septum (Diagnostic Code 6502) associated with allergic rhinitis (Diagnostic Code 6522).  See 38 C.F.R. § 4.27.

Under Diagnostic Code 6522, allergic rhinitis warrants a 10 percent rating when there are no nasal polyps, but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side. A maximum rating of 30 percent is warranted when polyps are present. 38 C.F.R. § 4.97, Diagnostic Code 6522.

Since August 31, 2012, the Veteran's deviated nasal septum has been rated as 10 percent disabling pursuant to Diagnostic Code 6502.  Pursuant to Diagnostic Code 6502, a 10 percent rating is warranted for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side. 38 C.F.R. §4.97, Diagnostic Code 6502. This is the only schedular rating provided under this diagnostic code.

On VA examination in August 2010, the Veteran reported that he suffered from traumatic deviated septum in service.  He had difficulty breathing out of the left nostril and had to breathe out of his mouth.  He saw an ear, nose, and throat specialist who recommended septoplasty to correct the deviated septum.  He had been put on Flonase.  He also stated that he had seasonal allergy issues, but nothing chronic or significant.  He denied any specific symptoms at the time of examination.

Objectively, there were no signs of nasal obstruction or nasal polyps present.  There was no permanent hypertrophy of turbinates from bacterial rhinitis.  X-ray showed mild right nasal septal deviation.

The examiner diagnosed septal deviation and allergic rhinitis, and found that the disability caused no significant effects on occupation.

March 2011 records from the Mike O'Callaghan Federal Hospital reflect that the Veteran underwent septoplasty.  One week following the surgery, he complained of right nasal blockage. He underwent CT scan of the sinuses in August 2011 for persistent right nasal obstruction.  The CT scan was normal.

An August 2012 VA examination report reflects that the Veteran noted seasonal flare-ups of allergic rhinitis.  He had been treated with Flonase, Claritin, and other over-the-counter antihistamines on an as-needed basis.   He incurred traumatic contusion to his nose in service in 1993.  He underwent surgery for correction of his deviated nasal septum in 2011, and this did not resolve his symptoms.  He stated that the disability interfered with his sleep and caused insomnia, as well as frequent tossing and turning in bed during the night.  

The examiner indicated that the Veteran's rhinitis was not productive of greater than 50 percent obstruction of the nasal passage on both side, or complete obstruction on one side.  There was permanent hypertrophy of the nasal turbinates.  There were no nasal polyps or granulomatous conditions.

The Veteran also had traumatic septal deviation with at least 50 percent obstruction of the nasal passage on both sides and complete obstruction on one side.  X-ray showed deviated nasal septum.

The examiner diagnosed deviated nasal septum and allergic rhinitis, and determined that the condition did not impact his ability to work.

On VA examination in April 2015, the Veteran reported that when he went to sleep at night, he felt that his right nostril was blocked and he had trouble with the left side.  He stated that he then had to breathe out of his mouth.  He had surgery done to help him breath, but the condition is worse.  He still had a difficult time breathing through his nose.

The examiner indicated that the Veteran did not have sinusitis or rhinitis.  The examiner noted that the Veteran did have a deviated nasal septum due to trauma, with at least 50 percent obstruction of the nasal passage on both sides.  There was complete obstruction on the right side, and also complete left turbinate obstruction.

The examiner diagnosed deviated nasal septum.  He noted that the disability impacted his ability to work, in that he could not breathe with an oxygen mask.  He like to exercise, but was limited because he could not breath well, and only through his mouth.

Based on the foregoing, the Board concludes that a uniform, 10 percent rating is warranted for the period prior to and from August 31, 2012.  In so finding, we note that the 2010 VA examiner did not find any nasal obstruction.  However, given the Veteran's consistent reports of difficulty breathing out of one side of his nose, the need for surgical treatment in 2011 and documentation of continued or worsening problems since the surgery, and the finding of nasal obstruction on the 2012 examination, the Board resolves reasonable doubt in the Veteran's favor and finds that the criteria for 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side have been more nearly approximated.  Accordingly, the Board finds that a 10 percent rating under Diagnostic Code 6502, for the period prior to August 31, 2012, is warranted.

With respect to both periods, a 10 percent rating is the maximum rating allowable under Diagnostic Code 6502.  The Board has considered whether a rating in excess of 10 percent is warranted under Diagnostic Code 6522; however, a 30 percent rating is not warranted under this code as there is no finding of polyps. The Board has considered whether higher rating is warranted under any other applicable code, but has found none.

C.  Both Claims

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

Accordingly, the Board finds that an initial 10 percent rating for allergic rhinitis and septal deviation, prior to August 31, 2012, is warranted, but that no higher rating prior to and from that date is warranted, and that a rating in excess of 10 percent for bilateral toenail onychomycosis is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral toenail onychomycosis is denied.

An initial 10 percent rating for allergic rhinitis and septal deviation due to trauma, prior to August 31, 2012, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for deviated nasal septum, traumatic, from August 31, 2012, is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


